DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,4,6,8-9,11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2010/0159698) in view of KAMIMURA (US 2010/0167547).
McConnell et al disclose a slurry compositions comprises abrasive [0017]-[0020]; oxidizing agent; and pH adjusting agent [0026]; and pH values that broadly range from about 1 to about 11 and preferably range from about 1.5 to about 5, such as from about 2 to about 4.  In an embodiment, the pH ranges from about 2 to about 4; in another embodiment, the pH ranges from about 5 to about 10.  In many applications of this invention, such as for tungsten CMP, a pH value in the range from about 2 to about 4 is preferred [0040].
McConnell et al disclose that the pH adjusting agent in the composition comprises but are not limited to, hydrochloric acid, nitric acid, sulfuric acid, chloroacetic acid, tartaric acid, succinic acid, citric acid, malic acid, etc. [0034]; wherein a pKa value of citric acid 3.1,4.7 and 6.4 in view of its three carboxylic acid; and pKa value of malic acid is 3.2 (source: Google search); and aforesaif teaching easily reads on the claimed limitation of “an acid dissociation constant (pKa) of the acid (in this instance, at least the malic acid or citric acid) is higher than a pH of the composition.
Unlike the instant invention, McConnell et al fail to disclose the composition also comprises an anticorrosive compound represented by the formula (1).
However, in the same field of endeavor, KAMIMURA discloses a polishing composition comprising: abrasive particles [0018],[0022]; an acid such as a carboxylic acid [0021]; an oxidizing agent [0025]; water [0057],[0145]; and a surfactant such as sodium cocoyl methyl-.beta.-alanine, sodium lauroyl methyl-.beta.-alanine, and sodium myristoyl methyl-.beta.-alanine) [0090]-[0091] and aforesaid surfactant easily reads on the claimed general structure representing the formula (1) of the claimed anticorrosive containing compound. It is noted that in the above surfactant have very 1 group between 11 and 13 for N-lauroyl-N-methyl-p-alanine and N-myristoyl-N-methyl-p-alanine, respectively). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the chain length of a compound by standarad routine practice as it has been held that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). MPEP 2144.09,II.
KAMIMURA discloses that the alanine-based surfactants are preferable in order to improve polishing rate and suppress the dishing [0092].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ KAMIMURA’s teaching of using the surfactants into McConnell et al’s teaching because such surfactants will acieve improve polishing rate and suppress the dishing as taught by KAMIMURA.	
With regards to claims 8-9, KAMIMURA discloses the oxidizing agent comprises a peroxide, namely hydrogen peroxide [0105],[0106].
With regards to claim 11, KAMIMURA discloses the composition or the polishing liquid being used to polish metallic material [0044].
With regards to claim 12, McConnell et al disclose that the polishing composition is capable of polishing tungsten [0040].
With regards to claim 13, KAMIMURA discloses the composition or the polishing liquid is prepared by diluting a concentrated solution, components that do not readily dissolve can be separately prepared and add to the concentrated solution in the form of 
With regards to claims 16-17, McConnell et al disclose above that the pH of the composition is about 1 to about 11 [0040], which range encompasses the claimed ranges.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2010/0159698) in view of KAMIMURA (US 2010/0167547) as applied to claim 1 above, and further in view of Lugg et al (US 2016/0229023).
Modified McConnell et al disclose above except the claimed acid is 2-hydroxyisobutyric acid.
However, in the same field of endeavor, Lugg et al disclose a polishing composition for polishing metals, in which composition comprises suitable complexing agent, wherein the oxidation and dissolution of metal can be enhanced by the addition of complexing agents.  These compounds can bond to metal to increase the solubility of metal or metal oxides in aqueous and non-aqueous liquids [0063]; and such complexing agent includes 2-hydroxyisobutyric acid [0064].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lugg et al’s teaching of using the complexing agent of 2-hudroxyisobutyric acid into modified McConnell et al’s composition for enhancing the oxidation and dissolution of metal as taught by Lugg et al.	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2010/0159698) in view of KAMIMURA (US 2010/0167547) as applied to claim 1 above, and further in view of Onishi et al (US 2015/0344738).
Modified McConnell et al disclose above and also discloses that the abrasive comprises but are not limited to, alumina, ceria, germania, silica, titania, zirconia, and mixtures thereof.  In one embodiment, the abrasive is silica (colloidal silica or fumed silica).  In an embodiment, the abrasive is colloidal silica [0028] but fails to disclose the abrasive grains are sulfonic acid-immobilized silica.
However, in the same field of endeavor, Onishi et al disclose that the surface modified abrasive being used in order to have desired zeta potential of the colloidal silica particles [0059] and such modification can be performed by treating the silica particles with an organic acid such as sulfonic acid –immobilized is preferable [0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Onishi et al’s teaching of surface modification of the silica particles into modified McConnell et al’s teaching because such modification is typically known to achieve desired zeta potential of the abrasives to be used in a CMP composition as taught by Onishi et al.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713